The return o£ *557the trial court shows that the application for writ of habeas corpus pending in that court has now been acted upon, and was denied. The application for mandamus is moot. Petitioner complains in support of his alternative prayer for habeas corpus only that he entered a plea of guilty without full knowledge of his constitutional rights, and that the record does not show an intelligent waiver of his rights. Although this is a pre-Boykin case, therefore not requiring an affirmative “record”, the minutes reflect: “Accused party present in open court advised of his rights by the court.” The minutes further show that counsel was appointed, and that the plea was entered with the assistance of counsel. There is no complaint that counsel did not discharge his obligation to the accused, and we assume that he did, and we are informed that the court further advised the accused of his legal rights. The alternative writ of habeas corpus is also without merit.